UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 26, 2013 Date of Report (date of earliest event reported) Sigma Designs, Inc. (Exact name of Registrant as specified in its charter) California 001-32207 94-2848099 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1778 McCarthy Blvd Milpitas, California 95035 (Address of principal executive offices) (408) 262-9003 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company’s 2013 Annual Meeting of Shareholders (the “Annual Meeting”) was held on July 26, 2013. At the Annual Meeting, the following proposals were voted upon and approved: Proposal 1: To elect five directors to serve until the next Annual Meeting of Shareholders or until their successors are duly elected and qualified. Directors For Withheld Eric B. Singer Mark J. Bonney J. Michael Dodson Patrick W. Little Thinh Q. Tran There were 9,851,206 shares represented by broker non-votes. Proposal 2: To ratify the appointment of Armanino LLP as the Company’s independent registered public accounting firm for fiscal year 2014. For Against Abstain Broker Non-Votes 0 Proposal 3: To approve, on a non-binding and advisory basis, the compensation of the Company’s named executive officers. For Against Abstain Broker Non-Votes Item 8.01. Other Events. Following the Annual Meeting, the Company’s Board of Directors appointed independent directors to serve on Board committees as follows: Audit Committee Mark J. Bonney, Chairman J. Michael Dodson Eric B. Singer Compensation Committee Eric B. Singer, Chairman J. Michael Dodson Mark J. Bonney Corporate Governance and Nominating Committee Mark J. Bonney, Chairman J. Michael Dodson Patrick W. Little Eric B. Singer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 1, 2013 SIGMA DESIGNS, INC. By: /s/ Thinh Q. Tran Thinh Q. Tran President and Chief Executive Officer
